--------------------------------------------------------------------------------

Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is dated this 22nd day of October
2010 and shall become effective on November 22, 2010 (the "Effective Date"),
between American Lorain Corporation, a Delaware corporation with its principal
place of business located at Beihuan Zhong Road, Junan County, Shandong, China
276600 (the "Company"), and David She, residing in Xi’an, Shaanxi Province, PRC
(the "Executive").

WHEREAS, the Company desires to employ the Executive as its Chief Financial
Officer, and Executive desires to accept such employment on terms and conditions
hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and the Executive agree as follows:

1.

TERM. The Company offers to employ the Executive, and the Executive agrees to be
employed by the Company, in accordance with the terms and subject to the
conditions of this Agreement commencing on the Effective Date and terminating on
the second anniversary of the Effective Date (the "Term"), unless terminated
prior thereto in accordance with the provisions of Section 10 herein. The Term
shall be automatically renewed for successive one (1) year terms, unless either
party gives the other party written notice of its intention not to renew the
Agreement no later than 90 days prior to the expiration of the then current
term. A determination by the Company not to renew this Agreement without "Cause"
shall be deemed a termination of employment for purposes of Section 10(d) herein
and the terms thereof shall apply.

    2.

POSITION AND DUTIES. Executive agrees to be employed by the Company during the
Term upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as the Chief Financial Officer of the Company and shall
report to the Board of Directors of the Company (the "Board of Directors").
Throughout the Term, Executive shall faithfully and diligently perform
Executive’s duties in conformity with the directions of the Company and serve
the Company to the best of Executive’s ability. Executive shall devote his full
business time and best efforts to the business and affairs of the Company. In
his capacity as the Chief Financial Officer of the Company, Executive shall have
such duties and responsibilities as may be prescribed by the Board of Directors.

    3.

BUSINESS OPPORTUNITIES. The Executive covenants and agrees that for so long as
he is employed by the Company, the Executive shall inform the Company of each
and every business opportunity related to the business of the Company of which
the Executive becomes aware, and that the Executive will not, directly or
indirectly, exploit any such opportunity for the Executive’s own account, nor
will the Executive render any services to any other person or business, acquire
any interest of any type in any other business or engage in any activities that
conflict with the Company’s best interests or which is in competition with the
Company. The

   

Executive affirms that no obligation exists between the Executive and any other
entity which would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.

    4.

HOURS OF WORK. The Executive’s normal days and hours of work shall coincide with
the Company’s regular business hours. The nature of the Executive’s employment
with the Company requires flexibility in the days and hours that the Executive
must work, and may necessitate that the Executive work on other or additional
days and hours. The Company reserves the right to require the Executive, and the
Executive agrees, to work during other or further days or hours than the
Company’s normal business hours.

    5.

LOCATION. The location of the Executive’s employment with Company shall
primarily be the Company’sBeijing office. The Company may, in its sole
discretion, require the Executive to travel to and reside in, on atemporary,
indefinite or permanent basis, in any other location throughout the world in
which the Company or any of its affiliates has, or may have, offices.


--------------------------------------------------------------------------------


6.

BASE SALARY; BONUS.

    a.

In consideration of the Executive’s services under this Agreement, the Company
shall pay or cause to pay, and the Executive agrees to accept, during the first
and second year period following the Effective Date, a monthly base salary of
RMB 40,000 and RMB 50,000, respectively, less all applicable taxes and other
appropriate deductions, paid in accordance with the Company’s standard payroll
practices. During the Term of the employment, the Executive’s base salary shall
be reviewed annually by the Board of Directors of the Company. The decision to
increase or decrease the Executive’s base salary and the amount of any such
increase or decrease are within the sole discretion of the Company’s
Compensation Committee and the Board of Directors. Nothing contained in this
Section 6(a) is intended to be, or should be construed as, a promise or
guarantee by the Company to increase the Executive’s base salary. The Company
reserves the right, in its sole discretion, and the Executive hereby
acknowledges the Company’s right, to make no such payments or make reduced
payments in connection with any periods of unauthorized or unjustified absence
from work or in the event that the Executive is unavailable or unable to perform
the Executive’s duties for the Company without adequate justification, as
determined by the Company in its sole discretion.

    b.

At the end of each year, the Compensation Committee and the Board of Directors
shall evaluate the Executive’s performance for the prior year and determine
whether or not to grant the Executive an annual cash bonus. The decision whether
or not to grant the Executive’s annual cash bonus, and the amount of any such
bonus, are within the sole discretion of the Company’s Compensation Committee
and the Board of

   

Directors. Nothing contained in this Section 6(b) is intended to be, or should
be construed as, a promise or guarantee by the Company to grant the Executive an
annual cash bonus. The Company reserves the right, in its sole discretion, and
the Executive hereby acknowledges the Company’s right, to make no such payments.

    7.

COMMON STOCK. During the Executive’s continued full and satisfactory performance
of his duties and responsibilities hereunder, and subject to the provisions in
Section 10 herein, the Company shall award the Executive on each anniversary
following the Effective Date, 5,000 shares of common stock of the Company

   

("Common Stock"). The Executive’s right to receive any such grant of Common
Stock is subject to, and conditioned upon, his status as a full-time employee of
the Company at the time of such grant, and the Executive shall not be entitled
to receive any portion of any annual grant of Common Stock that has not been
awarded to the Executive on or prior to the last date of the Employee’s
full-time employment with the Company.

    8.

REIMBURSEMENT OF EXPENSES; VACTION; INSURANCE.

    a.

During the Term, in accordance with the Company’s expense reimbursement policy,
the Executive shall be entitled to reimbursement for reasonable expenses
(including, without limitation, reasonable travel expenses) paid or incurred by
him, in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by Executive for
reimbursement for such expenses must be supported by appropriate invoices,
vouchers, receipts or such other supporting documentation in such form and
containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.

    b.

The Executive shall be entitled to an annual paid vacation of four weeks per
calendar year (as prorated for partial years), such vacations to be taken at
such time or times as mutually agreed upon by the Companyand the Executive. The
carry-over of vacation days shall be in accordance with the Company’s policy
applicable to senior executives from time to time in effect.


--------------------------------------------------------------------------------


c.

The Company shall provide insurance covering accidental death or injury to the
Executive while performing services for the Company pursuant to this Agreement,
payable to the Executive or his designated beneficiaries, in an amount of US
$1,000,000.

    d.

During his employment pursuant to this Agreement, the Executive shall be
entitled to participate in all employee benefit plans and programs to the same
extent generally available to similarly situated employees of the Company, in
accordance with the terms of such plans and programs, including but not limited
to, pension, unemployment and health benefits.

    9.

NO OTHER COMPENSATION OR BENEFITS; PAYMENT. The compensation and benefits
specified in Sections 6, 7 and 8 herein shall be in lieu of any and all other
compensation and benefits. Payment of all compensation and benefits to Executive
specified in Sections 6 and 8 herein (i) shall be made in accordance with the
relevant Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.

    10.

TERMINATION.

    a.

DEATH OR RESIGNATION. If the Executive dies or resigns during the Term, this
Agreement shall automatically terminate on the date of the Executive’s death or
resignation and, following the date of the Executive’s death or resignation, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
specified in Sections 6, 7 and 8 herein thereafter, except for the obligation to
pay the Executive (i) any earned but unpaid base salary through the Executive’s
date of death or resignation, (ii) for any unused accrued and unforfeited
vacation, and (iii) subject to Section 8 herein, for any unreimbursed business
expenses incurred by the Executive prior to his death or resignation. The
Company shall deduct, from all payments made hereunder, all applicable taxes and
other appropriate deductions.

    b.

DISABILITY. At any time during the Term, the Company may terminate this
Agreement and the

   

Executive’s employment with the Company because of the Executive’s "Disability,"
by written notice to the Executive. For purposes of this Agreement, "Disability"
shall mean, if at the end of any calendar month during the Term, the Executive,
as a result of mental or physical illness or injury, is or has been unable to
perform his duties under this Agreement, with or without reasonable
accommodation, for a period of 90 consecutive days. If this Agreement is
terminated because of the Executive’s "Disability," the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or Executors with respect to compensation and benefits specified in Sections 6,
7 and 8 herein thereafter, except for the obligation to pay the Executive (i)
any earned but unpaid base salary through the date of termination for
"Disability," at the rate then in effect, (ii) for any unused accrued and
unforfeited vacation, and (iii) subject to Section 8 herein, for any
unreimbursed business expenses incurred by the Executive prior to his last date
of employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes and other appropriate deductions.


--------------------------------------------------------------------------------


c.

TERMINATION FOR "CAUSE." At any time during the Term, the Company may terminate
thisAgreement and the Executive’s employment with the Company, at any time, for
"Cause." For purposes of this Agreement, "Cause" shall mean any of the
following: (i) the neglect or failure or refusal of Executive to perform
Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness), as determined by the Board of
Directors or the Compensation Committee in their solediscretion; (ii) the
engaging by Executive in gross negligence or misconduct which is injurious to
the Company or any of its affiliates, monetarily or otherwise; (iii)
perpetration of an intentional and knowing fraud against or affecting the
Company or any of its affiliates or any customer, client, agent, or employee
thereof; (iv) any willful or intentional act that could reasonably be expected
to injure the reputation, business, or business relationships of the Company or
any of its affiliates or Executive’s reputation or business relationships; (v)
Executive’s material failure to comply with, and/or a material violation
byExecutive of, the internal policies of the Company or any of its affiliates
and/or procedures or any laws or regulations applicable to Executive’s conduct
as an employee of the Company; (vi) Executive’s conviction(including conviction
on a nolo contendere plea) of a felony or any crime involving fraud, dishonesty
or moral turpitude; (vii) the breach of a covenant set forth in Sections 11, 12
or 13 herein; or (viii) any other material breach by Executive of this
Agreement; provided, however, that, if susceptible of cure, a termination by the
Company under Sections 10(c)(i), 10(c)(v) or 10(c)(viii) herein shall be
effective only if, within 14 days following delivery of a written notice by the
Company to Executive that the Company is terminating his employment for Cause,
Executive has failed to cure the circumstances giving rise to Cause. If this
Agreement and the Executive’s employment is terminated for "Cause," following
the Executive’s last date of employment with the Company, the Company shall have
no further obligations or liability to the Executive or his heirs,
administrators or Executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (i) any earned but
unpaid base salary through the Executive’s last date of employment, at the rate
then in effect, (ii) for any unused accrued and unforfeited vacation, and (iii)
subject to Section 8 herein, for any unreimbursed business expenses incurred by
the Executive prior to the last date of employment with the Company. The Company
shall deduct, from all payments made hereunder, all applicable taxes and other
appropriate deductions.

    d.

TERMINATION WITHOUT CAUSE. The Company may terminate Executive’s employment
hereunder at any time for any reason or no reason by giving Executive thirty
(30) days prior written notice of the termination, provided that in the event
that the Company terminates Executive’s employment without "Cause," the
Executive shall not be subject to the covenants listed in Section 13 herein.
Following any such notice, the Company may reduce or remove any and all of
Executive’s duties, positions and titles with the Company. If this Agreement and
the Executive’s employment with the Company is terminated without "Cause,"
following the Executive’s last date of employment with the Company, the Company
shall have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive (i) any earned but
unpaid base salary through the Executive’s last date of employment, at the rate
then in effect, (ii) for any unused accrued and unforfeited vacation, and (iii)
subject to Section 8 herein, for any unreimbursed business expenses incurred by
the Executive prior to his last date of employment with the Company. The Company
shall deduct, from all payments made hereunder, all applicable taxes and other
appropriate deductions.

    11.

PROPRIETARY INFORMATION.

   


--------------------------------------------------------------------------------

a.

Executive acknowledges that during the course of his employment with the Company
he will necessarily have access to and make use of proprietary information and
confidential records of the Company and its affiliates. Executive covenants that
he shall not during the Term or at any time thereafter, directly or indirectly,
use for his own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose, any proprietary information to any
individual or entity, unless such disclosure has been authorized in writing by
the Company or is otherwise required by law. Executive acknowledges and
understands that the term "proprietary information" includes, but is not limited
to: (a) the software products, programs, applications, and processes utilized by
the Company or any of its affiliates; (b) the name and/or address of any
customer or vendor of the Company or any of its affiliates or any information
concerning the transactions or relations of any customer or vendor of the
Company or any of its affiliates with the Company or such affiliate or any of
its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Company or any of its affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Company or any of its affiliates but not at the time offered generally to
customers or vendors; (d) any information relating to the computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans of the Company or any of its affiliates; (e) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by the Company or any of its affiliates; (f) any business
plans, budgets, advertising or marketing plans; (g) any information contained in
any of the written or oral policies and procedures or manuals of the Company or
any of its affiliates; (h) any information belonging to customers or vendors of
the Company or any of its affiliates or any other person or entity which the
Company or any of its affiliates has agreed to hold in confidence; (i) any
Inventions (as defined in Section 12 herein) covered by this Agreement; and (j)
all written, graphic and other material relating to any of the foregoing.
Executive acknowledges and understands that information that is not novel or
copyrighted or patented may nonetheless be proprietary information. The term
"proprietary information" shall not include information generally available to
and known by the public or information that is or becomes available to Executive
on a non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).

    b.

Executive shall not during the Term or at any time thereafter (irrespective of
the circumstances under which Executive’s employment by the Company terminates),
except as required by law, directly or indirectly publish, make known or in any
fashion disclose any confidential records to, or permit any inspection or
copying of confidential records by, any individual or entity other than in the
course of such individual’s or entity’s employment or retention by the Company.
Upon termination of employment for any reason or upon request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records. For purposes hereof, "confidential records" means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information. All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during the Term and thereafter.

    c.

The Executive affirms that he did not and does not possess, and has not relied
and will not rely upon the protected trade secrets or confidential or
proprietary information of the Executive’s prior employer(s) in providing
services to the Company.

    12.

OWNERSHIP AND ASSIGNMENT OF INVENTIONS.

    a.

The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, the Executive
and/or other employees of the Company working with the

   

Executive, without the Executive or under the Executive’s supervision, may have
created, conceived of, made, prepared, worked on or contributed to, and/or may
create, conceive of, make, prepare, work on or contribute to, the creation of,
or may have been or may be asked by the Company and/or its affiliates or
customers to create, conceive of, make, prepare, work on or contribute to the
creation of, without limitation, lists, business diaries, business address
books, documentation, ideas, concepts, inventions, designs, works of authorship,
computer programs, audio/visual works, developments, proposals, works for hire
or othermaterials ("Inventions"). To the extent that any such Inventions related
or relate to any actual or reasonably anticipated business of the Company or any
of its affiliates or customers, or falls within, is suggested by or results from
any tasks assigned to the Executive for or on behalf of the Company or any of
its affiliates or customers, the Executive expressly acknowledges that all of
his activities and efforts relating to anyInventions, whether or not performed
during the Executive’s or the Company’s regular business hours, are within the
scope of the Executive’s employment with the Company and that the Company owns
all right, title and interest in and to all Inventions, including, to the extent
that they exist, all intellectual property rights thereto, including, without
limitation, copyrights, patents and trademarks in and to all Inventions. The
Executive also acknowledges and agrees that the Company owns and is entitled to
sole ownership of all rights and proceeds to all Inventions.


--------------------------------------------------------------------------------


b.

The Executive expressly acknowledges and agrees to assign to the Company, and
hereby assigns to theCompany, all of the Executive’s right, title and interest
in and to all Inventions, including, to the extent they exist, all intellectual
property rights thereto, including, without limitation, copyrights, patents and
trademarks in and to all Inventions.

    c.

In connection with all Inventions, the Executive agrees to disclose any
Invention promptly to the Company and to no other person or entity. The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries. The Executive
further agrees that the Company is not required to designate the Executive as an
author of or contributor to any Invention or to secure the Executive’s
permission to change or otherwise alter any Invention.

    d.

The Executive acknowledges that all rights, waivers, releases and/or assignments
granted herein and made by the Executive are freely assignable by the Company
and are made for the benefit of the Company and its affiliates, subsidiaries,
licensees, successors and assigns.

    e.

The Executive agrees to waive, and hereby does waive, for the benefit of all
persons, any and all right, title and interest in the nature of "moral rights"
or "droit moral" granted to the Executive in any country in the world.

    13.

NON-COMPETITION AND NON-SOLICITATION. Because of the nature of the Company’s
business, and because, as a result of his employment with the Company, the
Executive has been and will continue to be exposed to proprietary information,
the Executive acknowledges that the Company would sustain grievous harm in the
event that he were to disclose proprietary information, engage in business
activities that compete with the Business, appropriate or divert business or
customers of the Company or its affiliates and/or induce employees or
consultants of the Company or its affiliates to leave the employment of the
Company or its affiliates. The Executive acknowledges that the Company has a
legitimate business interest in protecting itself from the aforementioned harm
and in the protection and maintenance of the proprietary information and of the
good will and customer relationships of the Company and its affiliates.
Therefore, the Executive hereby agrees and covenants to be bound by the
non-competition and non-solicitation restrictions set forth herein below, which
restrictions the Executive agrees and acknowledges are reasonable and necessary
and do not impose undue hardship or burdens on the Executive.

    a.

The Executive agrees that, during his employment with the Company and for a
period of one (1) year following the termination of his employment with the
Company, he and his affiliates shall not directly or indirectly own, manage,
operate, control, be employed by, consult for, be a shareholder of, be an
officer of, participate in, contract with or be connected in any capacity or any
manner with any person or entity whose business activities directly or
indirectly (whether through related persons, entities or otherwise) compete with
the Company anywhere, including but not limited to, the People’s Republic of
China and the United States, in which the Company or its affiliates conducts its
business; provided, however, that the Executive shall not be prevented from
owning an interest in a publicly traded company so long as the fair market value
of such interest at the date of acquisition is less than US$1,000,000.


--------------------------------------------------------------------------------


  b.

The Executive agrees that during the period of his employment with the Company
and for a period of one(1) year following the termination of his employment with
the Company, for any reason, he will not, anywhere, including but not limited
to, the People’s Republic of China and the United States, in which theCompany or
its affiliates conducts its business, directly or indirectly recruit, induce,
divert, supervise, employ, manage, hire or entice, or cause to be recruited,
induced, diverted, supervised, employed, managed, hired or enticed, any
employee, consultant or independent contractor of the Company or its affiliates
to leave or terminate the employment or other relationship thereof, for any
reason.

        c.

The Executive agrees that during the period of his employment with the Company
and for a period of one(1) year following the termination of his employment with
the Company, he will not, anywhere, including but not limited to, the People’s
Republic of China and the United States, in which the Company or its affiliates
conducts its business, directly or indirectly appropriate, call on, induce,
divert or solicit, or assist another to appropriate, call on, induce, divert or
solicit any actual or potential business or customer away from the Company or
its affiliates, or attempt to do any of the foregoing, or otherwise induce or
attempt to induce any actual or potential business or customer of the Company or
its affiliates, to terminate or adversely modify its relationship with the
Company or its affiliates, or to enter into a relationship with or conduct
business with the Company or its affiliates, which actual or potential business
or customer the Executive was involved with or had a relationship with or whose
identity became known to the Executive in connection with the Executive’s
employment with the Company.

        d.

If any of the restrictive covenants set forth in Sections 13(a), (b) and (c)
herein is held to be invalid, illegal or unenforceable (in whole or in part),
such restrictive covenant shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and a court of
competent jurisdiction shall have the power to modify, any such restrictive
covenant to the extent necessary to render such provision enforceable, and the
remaining restrictive covenant shall not be affected thereby.

        e.

In the event of a violation of any of the restrictive covenants set forth in
Sections 13(a), (b) and (c) herein, if the Executive is prevented by a court,
arbitrator or other judicial body from committing any further violation, whether
by a temporary restraining order, injunction or otherwise, the time periods set
forth in Sections 13(a), (b) and (c) herein shall be computed by commencing the
periods on the date of the order of such court, arbitrator or other judicial
body and continuing from that date for the full period provided.

        f.

The Executive shall have the right to request a waiver of all or part of the
restrictive covenants contained in Sections 13(a), (b) and (c) herein by
providing the Board of Directors or the Compensation Committee with a written
request for such waiver that contains all relevant details. The Board of
Directors or the Compensation Committee may, in its sole discretion, waive all
or part of the restrictive covenants contained in Sections 13(a), (b) and (c)
herein on such terms and conditions, and to such extent, as it, in its sole
discretion, deems appropriate. Such waiver must be in writing.

        g.

The parties acknowledge that this Agreement would not have been entered into,
that the benefits described in Sections 6, 7 and 8 herein would not have been
promised to the Executive by the Company, in the absence of the Executive’s
covenants and promises set forth in Sections 13(a), (b) and (c) herein.


--------------------------------------------------------------------------------


14.

DISPUTE RESOLUTION. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the Hong
Kong Chamber of Commerce ("HKCC") in accordance with the commercial arbitration
rules and supplementary procedures for international commercial arbitration of
the HKCC. The arbitration shall be held in Hong Kong. There shall be three
arbitrators: one arbitrator shall be chosen by each party to the dispute and
those two arbitrators shall choose the third arbitrator. Each party shall
cooperate with the other in making full disclosure of and providing complete
access to all information and documents requested by the other party in
connection with the arbitration proceedings. Arbitration shall be the sole,
binding, exclusive and final remedy for resolving any dispute between the
parties. The arbitrators shall have jurisdiction to determine any claim,
including the arbitrability of any claim, submitted to them. The arbitrators may
grant any relief authorized by law for any properly established claim. The
interpretation and enforceability of this Section 14 shall be governed and
construed in accordance with the United States Federal Arbitration Act, 9 U.S.C.
§§1, et seq. More specifically, the parties agree to submit to binding
arbitration any claims for unpaid wages or benefits, or for alleged
discrimination, harassment, or retaliation, arising under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the National Labor Relations Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Executive Retirement Income Security Act, the Civil Rights of 1991, the Family
and Medical Leave Act, the Fair Labor Standards Act, Sections 1981 through 1988
of Title 42 of the United States Code, COBRA, and any other federal, state, or
local law, regulation, or ordinance, and any common law claims, claims for
breach of contract, or claims for declaratory relief. The Executive acknowledges
that the purpose and effect of this Section 14 is solely to elect private
arbitration in lieu of any judicial proceeding he might otherwise have available
to his in the event of an employment-related dispute between his and the
Company. Therefore, the Executive hereby waives his right to have any such
employment-related dispute heard by a court or jury, as the case may be, and
agrees that his exclusive procedure to redress any employment-related claims
will be arbitration.

    15.

MISCELLANEOUS.

    a.

Telephones, stationery, postage, e-mail, the internet and other resources made
available to the Executive by the Company, are solely for the furtherance of the
Company’s business.

    b.

All issues concerning, relating to or arising out of this Agreement and from the
Executive’s employment by the Company, including, without limitation, the
construction and interpretation of this Agreement, shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to that State’s principles of conflicts of law.

    c.

The Executive and the Company agree that any provision of this Agreement deemed
unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.

    d.

The Company shall be entitled to equitable relief, including injunctive relief
and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 11, 12 or 13 herein, as money damages
for a breach thereof would be incapable of precise estimation, uncertain, and an
insufficient remedy for an actual or threatened breach of Sections 11, 12 or 13
herein. The Executive and the Company agree that any pursuit of equitable relief
in respect of Sections 11, 12 or 13 herein shall have no effect whatsoever
regarding the continued viability and enforceability of Section 14 herein.


--------------------------------------------------------------------------------


  e.

Any waiver or inaction by the Company for any breach of this Agreement shall not
be deemed a waiver of any subsequent breach of this Agreement.

        f.

The Executive and the Company independently have made all inquiries regarding
the qualifications and business affairs of the other which either party deems
necessary. The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect. Each party has participated fully and
equally in the negotiation and drafting of this Agreement. Each party assumes
the risk of any misrepresentation or mistaken understanding or belief relied
upon by his or it in entering into this Agreement.

        g.

The Company and the Executive agree that the Executive’s obligations to the
Company during the Executive’s employment with the Company, as well as any other
obligation of the Executive under this

       

Agreement, may be assigned to any successor in interest to the Company or any
division or affiliate of the Company in its sole discretion and without
additional consideration or prior notice to the Executive, but that nothing
requires the Company to do so. The Executive’s obligations under this Agreement
are personal in nature and may not be assigned by the Executive to any other
person or entity.

        h.

The Company and the Executive acknowledge and agree that future alterations to
the Executive’s work hours, working title, management or supervisory
responsibilities, number of subordinate employees, sales or promotional budgets,
reporting relationships within the Company or with businesses affiliated with
the Company, management responsibilities or duties, or similar changes or
alterations may occur periodically during the Executive’s employment with the
Company. The Company and the Executive agree that the

       

Company, in its sole discretion, may implement such alterations or adjustments
for any or no reason and that any such action shall not constitute a breach of
this Agreement so long as the Company continues to perform its remaining
obligations as provided by this Agreement.

        i.

This instrument constitutes the entire Agreement between the parties regarding
its subject matter. When signed by all parties, this Agreement supersedes and
nullifies all prior or contemporaneous conversations, negotiations, or
agreements, oral and written, regarding the subject matter of this Agreement. In
any future construction of this Agreement, this Agreement should be given its
plain meaning. This Agreement may be amended only by a writing signed by the
Company and the Executive.

        j.

Notwithstanding the termination of this Agreement and of the Executive’s
employment with the Company for any reason, Sections 11, 12 or 13 herein shall
continue in full force and effect in accordance with their terms following such
termination.

        k.

This Agreement may be executed in counterparts, a counterpart transmitted via
facsimile, and all executed counterparts, when taken together, shall constitute
sufficient proof of the parties’ entry into this Agreement. The parties agree to
execute any further or future documents which may be necessary to allow the full
performance of this Agreement. This Agreement contains headings for ease of
reference. The headings have no independent meaning.

THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.

--------------------------------------------------------------------------------

IN WITNESS WEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an individual thereunto duly authorized and Executive has duly
executed this Agreement, each as of the date and year first written above.

AMERICAN LORAIN CORPORATION

/s/ Si Chen                                                     
Name: Si Chen

Title: Chief Executive Officer

/s/ David She                                                
Name: David She

--------------------------------------------------------------------------------